Appeal from a *1018judgment of the County Court of Ulster County (Bruhn, J.), rendered November 21, 2005, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree.
Satisfying a four-count indictment, defendant pleaded guilty to sexual abuse in the first degree and was sentenced as negotiated to six months in jail and 10 years of probation. Defendant now appeals, arguing that the sentence imposed was harsh and excessive. We disagree. Noting the reprehensible nature of the crime perpetrated on a child, we find neither an abuse of discretion by County Court nor the existence of any extraordinary circumstances justifying a modification of the agreed-upon sentence in the interest of justice (see People v Ali-Rachedi, 34 AD3d 981, 981-982 [2006], lv denied 8 NY3d 878 [2007]).
Crew III, J.P., Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.